DETAILED ACTION
	An amendment was received and entered on 9/3/2021.
Claims 45-68 remain pending and under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Data Sheet
The Application Data Sheet appears to have a typographical error under Domestic Benefit/National Stage Information. Near the bottom of page 3, under “Prior Application Number” the ADS lists “12802836”.  This appears to be a typographical error for 12802536.  Appropriate correction is required.

Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   The specification at the paragraph bridging pages 53 and 54 recites four oligonucleotide sequences that are not accompanied by any SEQ ID NO. The second and fourth of these sequences may be instant SEQ ID NOS: 6 and 8, respectively. The first and third sequences are similar, but not identical to instant SEQ ID NOS: 5 and 7.  It is noted that parent patents US 7732593 and 7772203 list these four sequences as SEQ IDS NOS: 25-28, respectively, and that the current Sequence Listing has only 22 sequences.
If these sequences are listed in a current Sequence Listing, then the specification should be amended to include the appropriate SEQ ID NO in the passage referred to above.  If these sequences are not in a current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure to include appropriate SEQ ID NOS, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.
	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).
To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
        • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.

	
Claim Objections
Claims 48-50, 60, and 61 are objected to over the phrase “nucleotides, which do not form”, which contains an unnecessary comma. Deletion of the comma is recommended.
Claims 51-53 and 63-65 are objected to over the phrase “nucleotide, which do not form” which is ungrammatical and should be replaced with “nucleotide which does not form” (deleting the unnecessary comma and obtaining subject-verb agreement).
Claim 57 is objected to because it contains an unnecessary comma in line 2 of the claim. 

Conclusion
	The Examiner attempted to call Applicant’s agent during the evening of 11/24/2021 (the day before Thanksgiving) to discuss the matters set forth above, but was unable to make contact. Applicant is encouraged to contact the Examiner with any questions or concerns.
Claims 46, 47, 57-59, 62, 67, and 68 are allowed. 
Claims 48-56, 60, 61, and 63-66 are objected to for the reasons set forth above, or because they depend from a claim objected to above. 
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635